MEMORANDUM DECISION
                                                                     Oct 19 2015, 9:52 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Julianne L. Fox                                           Gregory F. Zoeller
Evansville, Indiana                                       Attorney General of Indiana

                                                          Robert J. Henke
                                                          Abigail R. Recker
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA
In the Matter of the Involuntary                          October 19, 2015
Termination of the Parent-Child                           Court of Appeals Case No.
Relationship of T.N., H.N., and                           87A01-1412-JT-550
S.W., Minor Children, and their                           Appeal from the Warrick Circuit
Mother, A.N.,                                             Court
A.N.,                                                     The Honorable Jill Marcum, Special
                                                          Judge
Appellant-Respondent,
                                                          Lower Court Cause Nos.
                                                          87C01-1403-JT-49
        v.                                                87C01-1403-JT-50
                                                          87C01-1403-JT-51
Indiana Department of Child Services,

Appellee-Petitioner,




Vaidik, Chief Judge.



Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015      Page 1 of 13
                                            Case Summary
[1]   A.N. (“Mother”) appeals the termination of her parental rights to her three

      children. She argues that the trial court erred in denying her motion to

      continue the termination hearing and that there is insufficient evidence to

      support the trial court’s termination order. Because Mother was present in

      court when the hearing was scheduled but voluntarily moved to Tennessee

      shortly before it was held, the trial court did not err in denying Mother’s

      motion. Further, Mother’s eleven-year history with DCS, in combination with

      her current failure to comply with the trial court’s order regarding illegal drug

      use, visitation, employment, and housing, leads us to conclude that there is

      sufficient evidence to support the termination order. We affirm.



                             Facts and Procedural History
[2]   Twenty-nine-year-old Mother is the parent of a twelve-year-old son, T.N., a

      seven-year-old daughter, H.N., and a six-year-old daughter, S.W. Mother has

      an eleven-year history with DCS, which includes substantiations of neglect of

      T.N. in 2003, 2004, 2005, and of all three children in 2009.

[3]   In June 2012, DCS received a report alleging that Mother’s home was

      “disgusting,” and her children were not properly supervised. Intake Officer’s

      Report of Preliminary Inquiry and Investigation, DCS Exhibit 1.1 When a DCS



      1
       We note that the court reporter has failed to paginate approximately 500 pages of exhibits, which are
      contained in two volumes and has failed to include an accurate index of the exhibits as required by Indiana

      Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015           Page 2 of 13
      family case manager arrived at the scene, she noticed that the home contained

      flies, rotting food, rodent feces, a raw piece of chicken on a mattress in the

      living room, and dirty dishes on the bathroom floor. S.W. had recently been

      seen running naked through the trailer park where the family lived, and H.N.

      needed stitches after climbing through a window and falling on broken glass.

      All of the children were covered in dirt and did not appear to have recently

      bathed. Mother refused a drug screen and explained that it would be positive

      for marijuana. Mother’s partner, L.P., who lived with the family, also refused a

      drug screen and explained that it would be positive for cocaine and marijuana.


[4]   Mother was charged with two counts of neglect of a dependent, one as a Class

      D felony and one as a Class C felony. Two days later, DCS filed a petition

      alleging that the three children were children in need of services (CHINS).

      Following a fact finding hearing in August 2012, the trial court adjudicated the

      children to be CHINS. Following a dispositional hearing, on September 5,

      2012, the trial court ordered Mother and her partner to complete a parenting

      assessment; submit to random drug tests within one hour of request; refrain

      from using illegal substances; maintain a safe, stable, and clean living

      environment; visit regularly with children; complete a mental health evaluation

      and follow all recommendations; and cooperate with service providers and

      follow their recommendations. Mother, however, failed to comply with the




      Appellate Rule 29(A). This failure to comply with the appellate rules has impeded our review of and citation
      to the record.

      Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015          Page 3 of 13
      court’s order, including a provision that she address her previous diagnosis of

      ADHD and bi-polar disorder to better understand her children’s mental health

      needs.


[5]   In January 2014, DCS reported that Mother continued to be noncompliant and

      that she was homeless and unemployed. On March 17, 2014, DCS filed a

      petition to terminate Mother’s parental rights. The termination hearing was

      originally scheduled for June 17, 2014. Mother was present in court that day

      when the trial court rescheduled the hearing for August 18. By August,

      however, Mother and her partner had moved to Tennessee, and Mother failed

      to attend the termination hearing. Mother requested a continuance, which the

      trial court denied.

[6]   Testimony at the hearing revealed that Mother completed a mental health

      evaluation but failed to follow through with recommendations for individual

      therapy and parenting classes. From February 2013 through November 2013,

      Mother had seventeen urine drug screens that tested positive for a variety of

      drugs, including THC, amphetamines, methamphetamine, cocaine, bath salts,

      and pentanoic acid.2 On some days, Mother refused to submit to urine drug

      screens.




      2
       Pentanoic acid is a synthetic cannabinoid compound. See www.ameritox.com/k2-spice-drug-test-synthetic-
      marijuana-urine-drug-testing/ (last visited October 7, 2015).



      Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015     Page 4 of 13
[7]   In addition, Mother failed to consistently visit her children. After DCS received

      a report that Mother had fondled H.N. during an unsupervised visit, and that

      this behavior had occurred on several occasions, Mother’s visits were ordered to

      be supervised.3 In July 2014, Mother informed DCS that she was moving to

      Tennessee and would not be back to Indiana for visits. Mother also failed to

      demonstrate stable employment and housing. Specifically, Mother has lived

      with her mother, with a family friend, in a motel, and on a park bench.

[8]   Testimony about the children revealed that T.N. exhibits inappropriate sexual

      behaviors, including taking off his clothes in front of his sisters and foster

      siblings and kissing his five-year-old foster sister. Psychological evaluations

      revealed that T.N. suffers from autism, ADHD, an anxiety disorder, an

      undersocialized aggressive behavior disorder, mixed specific learning problems,

      and multiple forms of child abuse. Mother failed to understand her son’s

      mental health issues, and indicated to his DCS case manager that he might

      “just [be] a pervert.” Tr. p. 110. At the time of the termination hearing, T.N.

      had been removed from his foster home and placed in a facility.




      3
          In this regard, an August 30, 2013, DCS progress report stated as follows:
                 There have been concerns of sexual abuse between [Mother] and the girls. In addition,
                 both [T.N.] and [H.N.] have been sexually acting out at the foster home. [H.N.] was
                 licking her Barbie dolls’ “private parts” and stated she was having sex with the doll. She
                 went on to say that “that was how Mommy did it.”
      Progress Report, DCS Exhibit 1.



      Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015              Page 5 of 13
[9]    As for the girls, H.N. was diagnosed with ADHD, undersocialized aggressive

       behavior disorder, post-traumatic stress disorder, reactive attachment disorder,

       intellectual development disorder, a learning disorder, and multiple forms of

       child abuse. Similarly, S.W. has been diagnosed with ADD, neglect, physical

       and sexual abuse, and academic delay. Her assessment reveals that she has

       been sexually victimized by her siblings and has experienced issues with sleep

       and waking up at night, which could indicate the start of post-traumatic stress

       symptoms. At the time of the termination hearing, both girls lived with the

       same foster family.


[10]   Also at the hearing, Court-Appointed Special Advocate (CASA) Linda O’Neill

       testified that she was “impressed by [] the amount of services that were offered

       to help [Mother] overcome her situation that she was in at the time. She was

       given plenty of opportunities to improve her situation.” Id. at 41. O’Neill

       further testified that the plan for the care of the children was adoption and that

       adoption was in the children’s best interests. DCS case worker Nichole

       Baldwin testified that termination was in the children’s best interests.

[11]   Following the hearing, the trial court issued an ordering terminating Mother’s

       parental relationships with all three children on October 16, 2014. Mother

       appeals.




       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 6 of 13
                                  Discussion and Decision

[12]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. In re

       K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However, the law provides for

       termination of that right when the parents are unwilling or unable to meet their

       parental responsibilities. In re Bester, 839 N.E.2d 143, 147 (Ind. 2005). The

       purpose of terminating parental rights is not to punish the parents, but to

       protect their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999),

       trans. denied.


[13]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. K.T.K., 989 N.E.2d at 1229.

       Rather, we consider only the evidence and reasonable inferences that support

       the judgment. Id. Where a trial court has entered findings of fact and

       conclusions thereon, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. (citing Ind. Trial Rule 52(A)). In determining

       whether the court’s decision to terminate the parent-child relationship is clearly

       erroneous, we review the trial court’s judgment to determine whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment. Id.


[14]   A petition to terminate parental rights must allege:

               (A) that one (1) of the following is true:


       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 7 of 13
                 (i)     The child has been removed from the parent for at
                         least six (6) months under a dispositional decree.


                 (ii)    A court has entered a finding under IC 31-34-21-
                         5.6 that reasonable efforts for family preservation or
                         reunification are not required, including a description
                         of the court’s finding, the date of the finding, and the
                         manner in which the finding was made.


                 (iii)   The child has been removed from the parent and has
                         been under the supervision of a local office or
                         probation department for at least fifteen (15) months
                         of the most recent twenty-two (22) months, beginning
                         with the date the child is removed from the home as a
                         result of the child being alleged to be a child in need of
                         services or a delinquent child;


        (B) that one (1) of the following is true:


                 (i)     There is a reasonable probability that the conditions
                         that resulted in the child’s removal or the reasons for
                         placement outside the home of the parents will not be
                         remedied.

                 (ii)    There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the
                         well-being of the child.

                 (iii)   The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;


        (C) that termination is in the best interests of the child; and


        (D) that there is a satisfactory plan for the care and treatment of the
            child.



Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 8 of 13
       Ind. Code § 31-35-2-4(b)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K.. 989 N.E.2d at 1231.


[15]   Here, Mother first argues that the trial court erred in denying her motion for a

       continuance. She further argues that there is insufficient evidence to support

       the termination of her parental rights. Specifically, she contends that there is

       insufficient evidence that 1) there is a reasonable probability that the conditions

       that resulted in her children’s removal or the reasons for placement outside the

       parent’s home will not be remedied; 2) termination is in her children’s best

       interests; and 3) there is a satisfactory plan for the children’s care and treatment.


                                 1. Motion for a Continuance
[16]   Mother first argues that the trial court abused its discretion in denying her

       motion for a continuance. Specifically, Mother claims that although she was

       “present when the hearing was set, counsel’s request for the continuance should

       have been granted as Mother had been present for the other CHINS hearings

       and did not have a history of failures to appear on the chronological case

       summaries.” Appellant’s Br. p. 6. Mother further explains that she simply

       lacked transportation to the hearing from Tennessee.

[17]   The decision to grant or deny a motion for a continuance rests within the sound

       discretion of the trial court. Rowlett v. Vanderburgh Cnty. OFC, 841 N.E.2d 615,

       619 (Ind. Ct. App. 2006), trans. denied. We will reverse the trial court only for

       an abuse of that discretion. Id. An abuse of discretion may be found in the

       denial of a motion for a continuance when the moving party has shown good

       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 9 of 13
       cause for granting the motion. Id. However, no abuse of discretion will be

       found when the moving party has not demonstrated that he or she was

       prejudiced by the denial. Id. There is always a strong presumption that the trial

       court properly exercised its discretion. Elmore v. State, 657 N.E.2d 1216, 1218

       (Ind. 1995). The party seeking a continuance must also show that he or she is

       “free from fault.” Danner v. Danner 573 N.E.2d 934, 937 (Ind. Ct. App. 1991),

       trans. denied.


[18]   Here, our review of the evidence reveals that Mother was aware of the hearing

       date and had counsel to represent her. She nevertheless chose to move to

       Tennessee shortly before the hearing. We agree with the State that “Mother

       knew that when she moved to Tennessee that she would have difficulty

       attending [the] hearing and staying a part of [her] [c]hildren’s lives, yet she

       chose to do so anyway.” Appellee’s Br. p. 15. We further note that all of the

       witnesses were ready to testify on the day of the hearing. Based on these facts,

       and in light of the strong presumption that the trial court properly exercised its

       discretion, the trial court did not abuse its discretion in denying Mother’s

       motion for a continuance.


                                     2. Conditions Remedied
[19]   Mother next argues there is insufficient evidence that there is a reasonable

       probability that the conditions that resulted in her children’s removal will not be

       remedied. In determining whether the conditions that resulted in a child’s

       removal or placement outside the home will not be remedied, we engage in a


       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 10 of 13
       two-step analysis. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). We first identify

       the conditions that led to removal or placement outside the home and then

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. The second step requires trial courts to judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions, and balancing any recent improvements

       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. In so doing, trial courts have

       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination, and courts may find that a parent’s past behavior is

       the best predictor of his or her future behavior. Id.


[20]   Here, our review of the evidence reveals that Mother, who has an eleven-year

       history with DCS, failed to follow the trial court’s order regarding mental

       health treatment, continued to use illegal drugs, told DCS she was moving to

       Tennessee and would not return for visits with her children, and failed to obtain

       stable employment and housing. In addition, all three children have multiple

       diagnoses, including T.N.’s inappropriate sexual behaviors, which Mother fails

       to understand. Based on this evidence, the trial court’s conclusion that there

       was a reasonable probability that the conditions resulting in the children’s

       removal would not be remedied is not clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 11 of 13
                                             3. Best Interests
[21]   Mother also contends that there is insufficient evidence that termination of her

       parental rights was in her children’s best interests. In determining what is in a

       child’s best interests, the trial court must look to the totality of the evidence. In

       re A.D.S., 987 N.E.2d 1150, 1158 (Ind. Ct. App. 2013), trans. denied. In so

       doing, the trial court must subordinate the interests of the parent to those of the

       child. Id. The court need not wait until a child is irreversibly harmed before

       terminating the parent-child relationship. Id. Additionally, a child’s need for

       permanency is an important consideration in determining the best interests of a

       child, and the testimony of service providers may support a finding that

       termination is in the child’s best interests. In re A.S., 924 N.E.2d 212, 224 (Ind.

       Ct. App. 2010), trans. dismissed.


[22]   Here, both the DCS caseworker and the CASA testified that terminating

       Mother’s parental rights is in the children’s best interests. In addition, the

       evidence presented showed that Mother was not able to provide for her

       children’s needs and to provide them with the necessary stability and

       permanency. At the time of the hearing, Mother was unemployed and did not

       have adequate stable housing for her children. In addition, Mother continued

       to test positive for controlled substances and failed to follow the

       recommendations of mental health professionals.

       A parent’s historical inability to provide a suitable environment along with the

       parent’s current inability to do the same supports a finding that termination of


       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 12 of 13
       parental rights is in the best interests of the children. In re A.P., 981 N.E.2d 75,

       82 (Ind. Ct. App. 2012). Here, DCS has proven by clear and convincing evidence

       that terminating Mother’s parental relationship with her three children is in the

       children’s best interests.


                                         4. Satisfactory Plan
[23]   Last, Mother contends that there is insufficient evidence of a satisfactory plan

       for the care and treatment of her children. Indiana courts have traditionally

       held that for a plan to be satisfactory for the purposes of the termination statute,

       it need not be detailed so long as it offers a general sense of the direction in

       which the child will be going after the parent-child relationship is terminated.

       In re A.S., 17 N.E.3d 994, 1007 (Ind. Ct. App. 2014), trans. denied. A plan to

       attempt to find suitable parents to adopt the child is satisfactory. Id. There

       need not be a guarantee that a suitable adoption will take place, only that DCS

       will attempt to find a suitable adoptive parent. Id. Here, the DCS caseworker

       testified that the plan for the children is adoption. This is sufficient evidence of

       a satisfactory plan for children’s care and treatment, and the trial court’s

       judgment is not clearly erroneous.

[24]   Affirmed.

       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 87A01-1412-JT-550 | October 19, 2015   Page 13 of 13